Citation Nr: 9912686	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from 
November 1968 to September 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 decision of the RO.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran's claims folder contains no competent medical 
evidence showing that he suffers from chloracne or any 
related condition due to service, including any in-service 
Agent Orange exposure.


CONCLUSION OF LAW

The claim for service connection for chloracne, including as 
secondary to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1998), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even if there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
1991 & Supp. 1998) and 38 C.F.R. § 3.307(d) (1998) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  (i) current disability (through medical 
diagnosis); (ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence); and 
(iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In the case at hand, the record contains no evidence showing 
that the veteran suffers from any of the medical conditions 
listed in 38 C.F.R. § 3.309(e).  Although the veteran has 
raised a claim of service connection for chloracne, there is 
no competent medical evidence of record showing he currently 
suffers from the condition.  The record does contain 
diagnoses of rosacea, which the veteran has claimed is 
related to chloracne, but there is no medical evidence of 
record which supports this claim.  Moreover, even if rosacea 
was related to chloracne and was a presumptive condition 
under 38 C.F.R. § 3.307, there is no medical evidence 
whatsoever that the veteran developed the condition within a 
year of service.  As noted previously, "chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year" in order to be eligible for 
the presumption.  38 C.F.R. § 3.307(a)(6)(ii).  The veteran 
therefore is not eligible for service connection on a 
presumptive basis, and there is no presumption of Agent 
Orange exposure.  See McCartt v. West, 12 Vet. App. 164 
(1999) (both service in the Republic of Vietnam and the 
establishment of one of the listed diseases pursuant to 
38 C.F.R. § 3.309(e) is required in order to establish 
entitlement to the in-service presumption of exposure to 
herbicide agent); but see VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part VI,  7.20b (unless there is affirmative evidence 
to the contrary, a veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to a herbicide agent).

The question of whether the veteran was exposed to Agent 
Orange in service does not have to be reached, as a review of 
the record reveals no competent evidence to show that veteran 
currently suffers from disability which has been related to 
in-service Agent Orange exposure.  Moreover, no medical 
evidence of record has been submitted to show the veteran 
suffers from any skin condition, including chloracne or 
rosacea, which was incurred in or aggravated by service.  
Claims by the veteran as to such a link represent lay 
evidence, and as such they are insufficient where, as here, a 
question calls for a medical opinion.  Espiritu v. Derwinski.

The Board therefore must find the veteran has not submitted a 
well-grounded claim of service connection for chloracne, 
including as secondary to Agent Orange exposure.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran with the development of evidence.


ORDER

The veteran has not submitted a well-grounded claim of 
service connection for chloracne, including as secondary to 
Agent Orange exposure.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

